Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered August 17, 1995, convicting defendant upon his plea of guilty of the crimes of sexual abuse in the first degree (four counts), sexual abuse in the second degree (four counts), unlawful imprisonment in the second degree and endangering the welfare of a child (four counts).
Defendant pleaded guilty to a 13-count indictment charging him with the crimes of sexual abuse in the first degree (four counts), sexual abuse in the second degree (four counts), unlawful imprisonment in the second degree and endangering the welfare of a child (four counts). At sentencing, defendant moved to withdraw his plea on the grounds that his plea was involuntary and that he did not receive effective assistance of counsel. County Court denied his motion and sentenced defendant in accordance with the plea agreement to a prison term of 1 to 5 years.
Defense counsel contends that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved from representing defendant. Based upon our review of the record and defendant’s pro se submissions, however, we find that there is a nonfrivolous issue of whether defendant voluntarily entered into his plea. Throughout the plea colloquy and the sentencing minutes, defendant continually asserted that he had been forced to accept the plea and that he was dissatisfied with defense counsel’s representation. Consequently, defense counsel is relieved of his assignment, with new counsel assigned to address any appealable issues that the record may disclose (see, People v Casiano, 67 NY2d 906; People v Mason, 171 AD2d 761, 762).
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.